State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   105635
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JOHN ROACH,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Garry and Clark, JJ.

                             __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Derek P. Champagne, District Attorney, Malone (Glenn
MacNeill of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered November 13, 2012, which revoked
defendant's probation and imposed a sentence of imprisonment.

      Following defendant's plea of guilty to the crime of
driving while intoxicated as a felony, he was sentenced to five
years of probation. Thereafter, defendant pleaded guilty to
violating multiple conditions of his probation. County Court
revoked defendant's probation and sentenced him to 1a to 4 years
in prison. Defendant appeals.

      We affirm. Defendant's sole contention on appeal is that
his sentence is harsh and excessive. The record demonstrates,
however, that, despite multiple opportunities, defendant was
unable to abide by the conditions of his probation, admitting to,
among other things, consuming alcohol and marihuana during his
                              -2-                  105635

period of probation and twice removing an alcohol monitoring
program bracelet. In view of the foregoing, we find no abuse of
discretion or extraordinary circumstances warranting a reduction
of the sentence in the interest of justice (see People v Egloff,
107 AD3d 1242 [2013]; People v Brand, 100 AD3d 1154 [2012]).

      Lahtinen, J.P., Stein, McCarthy, Garry and Clark, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court